Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on October 27th, 2020 has been considered by the examiner. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Although the prior art discloses an optical unit with a shake correction function comprising:
a movable body comprising a camera module;
a gimbal mechanism structured to swingably support the movable body around a first axis intersecting an optical axis of the camera module and swingably support the movable body around a second axis intersecting the optical axis and the first axis;
and a fixed body which supports the movable body through the gimbal mechanism;
wherein the gimbal mechanism comprises a gimbal frame and a connection mechanism structured to turnably connect the gimbal frame with the movable body around the first axis;
wherein the connection mechanism comprises:
a gimbal frame receiving member comprising a spherical body and a thrust receiving member made of metal to which the spherical body is fixed;
and a support part of the gimbal frame comprising a concave curved face which is contacted with the spherical body;
wherein the movable body comprises a holding part which holds the gimbal frame receiving member at a position where the first axis passes through a center of the spherical body;
wherein in a case that a direction along the optical axis is referred to as an optical axis direction, one side in the optical axis direction is referred to as a first direction side, an other side in the optical axis direction is referred to as a second direction side, a direction along the first axis is referred to as a first axis direction, and a direction around the optical axis is referred to as a circumferential direction, the thrust receiving member comprises:
a plate part which comprises a spherical body fixing part to which the spherical body is fixed and faces the support part in the first axis direction through the spherical body; and
the prior art fails to teach or fairly suggest alone or combination the following:
an optical unit with a shake correction function … 
“a pair of protruded parts which are protruded to a side where the support part is located from both ends in the circumferential direction on the second direction side with respect to the spherical body fixing part of the plate part, the pair of the protruded parts facing each other in the circumferential direction; the holding part is formed in a cut-out recessed part comprising: a rear wall face which is contacted with the plate part from an opposite side to the support part in the first axis direction; a pair of side wall faces which are extended in the optical axis direction on both sides in the circumferential direction of the rear wall face and face each other in the circumferential direction; and a bottom wall face which is extended in the first axis direction on the first direction side of the rear wall face and is contacted with the thrust receiving member from the first direction side; and the holding part is opened to the second direction side and to one side in the first axis direction; wherein when viewed in the optical axis direction, the pair of the protruded parts is overlapped with the support part; wherein the movable body comprises a facing wall part which faces the pair of the protruded parts from the one side in the first axis direction; and wherein a separated distance in the first axis direction between the facing wall part and the pair of the protruded parts is narrower than a thickness in the first axis direction of the support part”.
Claims 2-7 are allowable due to dependency on claim 1. 
Regarding claim 8, Although the prior art discloses an optical unit with a shake correction function comprising:
a movable body comprising a camera module;
a gimbal mechanism structured to swingably support the movable body around a first axis intersecting an optical axis of the camera module and swingably support the movable body around a second axis intersecting the optical axis and the first axis;
and a fixed body which supports the movable body through the gimbal mechanism;
wherein the gimbal mechanism comprises a gimbal frame and a connection mechanism structured to turnably connect the gimbal frame with the fixed body around the second axis;
wherein the connection mechanism comprises:
a gimbal frame receiving member comprising a spherical body and a thrust receiving member made of metal to which the spherical body is fixed;
and
a support part of the gimbal frame comprising a concave curved face which is contacted with the spherical body;
wherein the fixed body comprises a holding part which holds the gimbal frame receiving member at a position where the second axis passes through a center of the spherical body;
wherein in a case that a direction along the optical axis is referred to as an optical axis direction, one side in the optical axis direction is referred to as a first direction side, an other side in the optical axis direction is referred to as a second direction side, a direction along the second axis is referred to as a second axis direction, and a direction around the optical axis is referred to as a circumferential direction, the thrust receiving member comprises:
a plate part which comprises a spherical body fixing part to which the spherical body is fixed and faces the support part in the second axis direction through the spherical body; and
the prior art fails to teach or fairly suggest alone or combination the following:
an optical unit with a shake correction function … 
“a pair of protruded parts which are protruded to a side where the support part is located from both ends in the circumferential direction on the second direction side with respect to the spherical body fixing part of the plate part, the pair of the protruded parts facing each other in the circumferential direction; the holding part is formed in a cut-out recessed part comprising: a rear wall face which is contacted with the plate part from an opposite side to the support part in the second axis direction; a pair of side wall faces which are extended in the optical axis direction on both sides in the circumferential direction of the rear wall face and face each other in the circumferential direction; and a bottom wall face which is extended in the second axis direction on the first direction side of the rear wall face and is contacted with the thrust receiving member from the first direction side; and the holding part is opened to the second direction side and to one side in the second axis direction; wherein when viewed in the optical axis direction, the pair of the protruded parts is overlapped with the support part; wherein the fixed body comprises a facing wall part which faces the pair of the protruded parts from the one side in the second axis direction; and wherein a separated distance in the second axis direction between the facing wall part and the pair of the protruded parts is narrower than a thickness in the second axis direction of the support part”.
Claims 9-14 are allowable due to dependency on claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Sue (US 2017/0176766), Hu (US 2020/0249421), Minamisawa (US 2018/0321505), Minamisawa2 (US 2017/0235155), and Yanagisawa (US 2017/0176767) each disclose an optical unit with a shake correction function comprising: a movable body comprising a camera module; a gimbal mechanism structured to swingably support the movable body around a first axis intersecting an optical axis of the camera module and swingably support the movable body around a second axis intersecting the optical axis and the first axis; and a fixed body which supports the movable body through the gimbal mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        1 September 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872